Exhibit 10.1

ASSET PURCHASE AGREEMENT

          This Asset Purchase Agreement (“Agreement”) is made and entered into
this 14th day of March, 2007 by and among Goldleaf Financial Solutions, Inc., a
Tennessee corporation (“Purchaser”); Community Banking Systems, Ltd., a Texas
limited partnership (“Seller”); SASEL Investments, LLC, a Texas limited
liability company and the sole general partner of Seller (“SASEL”); Deadhorse
Investment, L.P., a Texas limited partnership and a limited partner of Seller
(“Deadhorse”); Sean Pennock (“Pennock”), Jeremy Cockrill (“Cockrill”) and E.L.
Shockey (“Shockey”), each of whom is an individual resident of Texas and who
together own all of the outstanding partnership interests of SASEL, Deadhorse
and Seller as set forth herein (Seller, SASEL, Deadhorse, Pennock, Cockrill and
Shockey are collectively referred to as the “Seller Parties”).

Recitals:

          Seller is engaged in the business of providing check imaging, report
archival and document imaging systems and related services to financial
institutions (collectively, the “Business”).

          Purchaser desires to purchase, and Seller desires to sell,
substantially all of the assets of Seller associated with the Business, and
Seller desires to transfer, and Purchaser desires to assume, certain liabilities
of Seller arising in connection with the Business, all upon the terms and
conditions and subject to the limited exceptions set forth in this Agreement.

          NOW, THEREFORE, in consideration of the mutual representations,
warranties, covenants and agreements of the parties hereinafter set forth, the
parties to this Agreement, intending to be legally bound, do hereby agree as
follows:

ARTICLE 1
SALE AND PURCHASE

          1.1          Included Assets.  Upon the terms and subject to the
conditions of this Agreement, Purchaser agrees to purchase, accept and acquire
from Seller, and Seller agrees to sell, transfer, assign, convey and deliver to
Purchaser, at the Closing (as defined in Section 3.1 below), all right, title
and interest in and to all of the assets, real, personal and mixed, tangible or
intangible, used directly or indirectly in or otherwise relating to the Business
as owned or held by Seller, except as expressly excluded by Section 1.4 below. 
Subject to the express exclusion and qualification in Section 1.4, the foregoing
rights and assets to be transferred to Purchaser under this Agreement are
collectively referred to in this Agreement as the “Assets.” As used in this
Agreement, the “Determination Date” means the date of this Agreement or if
another date is specifically identified in a schedule as the Determination Date
for purposes of the Assets described in that schedule, such other specified
date.  Without in any way limiting the generality of the foregoing, the Assets
shall include all of Seller’s right, title and interest in and to the following
Assets, wherever located:

                         1.1.1          All of Seller’s service, license,
marketing and other similar agreements and sales contracts used directly or
indirectly in or otherwise relating to the Business (the “License Agreements”)
including, without limitation, the License Agreements disclosed in Schedule
1.1.1;




                         1.1.2          All of Seller’s fixed assets, goods,
equipment and other property used directly or indirectly in or otherwise
relating to the Business (the “Equipment”), including the Equipment disclosed in
Schedule 1.1.2 (but excluding the Vehicles as defined below);

                         1.1.3          All inventories of Seller and all unused
or reusable materials, work in process, damaged or unfinished goods and
supplies, in each case to the extent used directly or indirectly in or otherwise
relating to the Business (the “Inventory”), including the Inventory disclosed in
Schedule 1.1.3;

                         1.1.4          All computer software, databases and all
other Intellectual Property, whether owned or licensed, used directly or
indirectly in or otherwise relating primarily to the Business, including the
Intellectual Property disclosed in Schedule 1.1.4 (for purposes of this
Agreement, “Intellectual Property” means all of the following owned by or issued
or licensed to or by Seller and used or held for use in connection with the
Business:  (a) all inventions (whether patentable or unpatentable and whether or
not reduced to practice), all improvements thereto and all patents, patent
applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions and reexaminations
thereof; (b) all trademarks, service marks, trade dress, logotypes, trade names,
URL domain names and corporate names, together with all translations,
adaptations, derivations and combinations thereof and including all goodwill
associated therewith, and all applications, registrations and renewals in
connection therewith; (c) all copyrightable works (including all software and
all other computer software), data, databases, data collections and related
documentation, all copyrights and all applications, registrations and renewals
in connection therewith; and (d) all trade secrets and confidential business
information);

                         1.1.5          All office furniture and fixtures used
directly or indirectly in or otherwise relating primarily to the Business (the
“Office Furniture”); as of the Determination Date, the Office Furniture consists
of all items disclosed in Schedule 1.1.5;

                         1.1.6          The entire leasehold, rental or other
interest arising under or pursuant to leases of:

 

                                (A) real property, including buildings,
structures and other improvements located thereon, fixtures contained therein
and appurtenances thereto, and easements and other rights relative thereto;

 

 

 

                                 (B) equipment, including computer hardware and
associated telecommunications equipment, media and tools;

 

 

 

                                 (C) office furniture; and

 

 

 

                                 (D) other personalty,

 

 

 

in each case as used directly or indirectly in or otherwise relating to the
Business (the “Leases”); as of the Determination Date, the Leases consist of all
leases disclosed in Schedule 1.1.6;

2




                         1.1.7          All contracts (including customer
contracts), agreements, licenses, commitments, arrangements, and permissions
entered into in connection with or otherwise relating to the Business (the
“General Contracts”), which items are disclosed in Schedule 1.1.7, to the extent
not otherwise classified as License Agreements, Leases or Insurance Policies (as
defined herein);

                         1.1.8          All business and marketing records,
including accounting and operating records, asset ledgers, Inventory records,
reports, budgets, personnel and payroll records of employees of Seller to be
employed by Purchaser, customer lists, supplier lists, information and data
respecting leased or owned equipment, correspondence and mailing lists,
advertising materials and brochures, and other business records used directly or
indirectly in or otherwise relating to the Business or the Assets, in whatever
form they exist (the “Business Records”);

                         1.1.9          All governmental approvals,
authorizations, certifications, consents, variances, permissions, licenses, and
permits to or from, or filings, notices, or recordings to or with, federal,
state, or local governmental authorities as well as states and jurisdictions
outside of the U.S. (the “Authorizations”), directly or indirectly relating to
the Business, but subject, as to the reassignability to Purchaser, to the
procurement of the Required Government Consents (as defined herein), if any; as
of the Determination Date, the Authorizations consist of the items disclosed in
Schedule 1.1.9;

                         1.1.10          All claims Seller may have against any
person relating to or arising from the Assets or the Business, including rights
to recoveries for damages or defective goods, to refunds, insurance proceeds and
choses in action (“Seller Claims”), but excluding any Seller Claims under or in
connection with the Excluded Assets;

                         1.1.11          Cash in the amount designated on
Schedule 1.1.11, which equals, on the date of the Closing, the amount of
Seller’s prepaid expenses received by Seller from its customers for subsequent
expenditure by Seller in connection with work to be performed by Seller (and
thus Purchaser after the Closing);

                         1.1.12          All accounts, trade accounts receivable
and all notes, bonds and other evidences of indebtedness of and rights to
receive payments arising out of sales occurring in the conduct of the Business,
including any rights of Seller with respect to any third party collection
procedures or any other actions or proceedings that have been commenced in
connection therewith (the “Accounts Receivable”), including the Accounts
Receivable disclosed in Schedule 1.1.12;

                         1.1.13          All prepaid expenses relating to the
Business (the “Prepaid Expenses”), including the items listed in Schedule
1.1.13;

3




                         1.1.14          All motor vehicles owned or leased by
Seller and used or held for use in the conduct of the Business (the “Vehicles”),
including the vehicles listed in Schedule 1.1.14;

                         1.1.15          All security deposits deposited by or
on behalf of Seller as lessee or sublessee under any Leases;

                         1.1.16          Other than the Intellectual Property,
all other intangible rights and property of Seller, including going concern
value, goodwill, telephone, telecopy and e-mail addresses and listings; and

                         1.1.17          All securities owned by Seller that
constitute the capital stock or equity interests of Seller’s subsidiaries, if
any.

          1.2          Intent of the Parties. Although the Schedules to this
Agreement are intended to be complete, to the extent any rights or assets of
Seller relate to the Business or are otherwise necessary for the ownership and
use of the Assets and the conduct of the Business, but are not properly itemized
or do not appear in the applicable schedules where required, then unless this
Agreement otherwise provides directly for Purchaser to provide for or obtain
such rights or assets in a different way or unless such rights or assets are
specifically included in Excluded Assets, the general language of Section 1.1
shall govern, and such rights and assets shall nonetheless be deemed transferred
to Purchaser at Closing.

          1.3          Title to and Transfer of Assets.  Seller agrees to convey
to Purchaser fee simple, good, marketable and unencumbered title to all of the
Assets, free of all Liens, by appropriate documents of transfer and sale,
including such bills of sale, endorsements and assignments, and other good and
sufficient instruments of bargain and sale, in such form as shall be approved
and deemed appropriate by legal counsel for Purchaser and Seller.  (For purposes
of this Agreement, “Lien” means any mortgage, pledge, assessment, security
interest, lease, lien, adverse claim, levy, charge or other encumbrance of any
kind, or any conditional sale contract, title retention contract or other
contract to give any of the foregoing, and “Permitted Lien” means (a) any Lien
for Taxes not yet due or delinquent or being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with generally accepted accounting principles; (b) any statutory Lien
arising in the ordinary course of business by operation of Law with respect to a
liability that is not yet due or delinquent; and (c) any minor imperfection of
title or similar Lien which individually or in the aggregate with other such
Liens does not materially impair the value of the property subject to such Lien
or the use of such property in the conduct of the Business.)

          1.4          Excluded Assets. Notwithstanding the foregoing, the
Assets shall not include any of the following:  

                         1.4.1          Certificates of limited partnership,
minute books, ownership records, tax returns, books of account or other records
having to do with the limited partnership organization of Seller;

                         1.4.2          The rights that accrue or will accrue to
Seller under this Agreement;

4




                         1.4.3          The rights to any of Seller’s claims for
any federal, state, local or foreign income tax refunds; 

                         1.4.4          Except as provided in Section 1.1, the
deposits, deposit accounts and investments plus all other cash, cash
equivalents, deposits, deposit accounts and investments arising from the
Business on or before the Determination Date; 

                         1.4.5           All insurance and reinsurance, surety,
bonding, or indemnity policies, binders or contracts, and the benefits of any
prior insurance coverage to the extent still available (collectively, the
“Insurance Policies”), as established or obtained with respect to the Business
or the Assets on or before the Determination Date; and

                         1.4.6          The other assets, properties or rights
disclosed in Schedule 1.4.6 (collectively, the “Excluded Assets”).

          1.5          Procedures for Assets Not Transferable.  If any License
Agreement, Lease, Authorization, General Contract or any other property or right
included in the Assets or Assumed Liabilities is not assignable or transferable
without the consent of a third party and such consent has not been obtained by
Seller before the Closing Date, this Agreement and the related instruments of
transfer shall not constitute an assignment or transfer thereof, and Purchaser
shall not assume Seller’s obligations with respect thereto, but Seller (with the
reasonable cooperation of Purchaser) shall use its best efforts to obtain such
consent as soon as possible after the Closing.  With respect to each License
Agreement, Lease, Authorization, General Contract or other property or right for
which a necessary consent has not been obtained (excluding nontransferable
Authorizations), Seller shall use commercially reasonable efforts to otherwise
obtain for Purchaser, at no additional cost to Purchaser, the benefits of such
License Agreement, Lease, Authorization, General Contract or other property or
right until such consent is obtained.

ARTICLE 2
ASSUMPTION OF LIABILITIES BY PURCHASER

          2.1          Assumed Liabilities. At and after the Closing, Purchaser
shall assume and pay in a timely fashion and be responsible for only the
specific obligations and liabilities of Seller (the “Liabilities”) that arise
out of the Business or the Assets and that are specifically identified on
Schedule 2.1 (the “Assumed Liabilities”). Subject to the express exclusions set
forth in Section 2.2, the Assumed Liabilities shall include all payment and
performance obligations arising after the Closing Date and relating to the
License Agreements, Leases and the General Contracts, except to the extent
attributable to (a) any breach or default by Seller under any of the same on or
before the Determination Date or (b) any material liability or obligation
outside the ordinary course of business not disclosed by Seller pursuant to this
Agreement, insofar as disclosure thereof is required hereunder and Purchaser
does not receive property or services of substantially equivalent value in
respect of such liability or obligation.

          2.2          Liabilities Not Assumed.  Purchaser shall not assume or
be responsible for any of the following liabilities or obligations (the
“Excluded Liabilities”):

5




                         2.2.1          any product liability or similar claim
for injury to person, business or property, regardless of when made or asserted,
which arises out of or is based upon any express or implied representation,
warranty, agreement or guarantee made by Seller or alleged to have been made by
Seller, or which is imposed or asserted to be imposed by operation of law in
connection with any service performed or product sold or leased by or on behalf
of Seller on or before the Closing, including without limitation any claim
relating to any product delivered in connection with the performance of such
service and any claim seeking recovery for consequential damages, lost revenue
or income;

                         2.2.2          sales or use taxes or other taxes of any
kind, assessments and penalties (A) payable with respect to the operation of the
Business or ownership of the Assets by Seller on or before the Closing or from
other properties or operations of Seller unrelated to the Business or the Assets
or (B) incident to or arising as a consequence of the negotiation or
consummation by Seller of this Agreement and the transactions contemplated
hereby;

                         2.2.3          any liability or obligation under or
related to the Excluded Assets;

                         2.2.4          any liability or obligation of Seller of
any kind, known or unknown, contingent or otherwise, not either enumerated as an
Assumed Liability in Section 2.1 or resulting from any other covenant, agreement
or indemnity of Seller in this Agreement or the other Purchase Documents (as
defined below) and instruments to be executed and delivered by Seller;

                         2.2.5          any liability or obligation resulting
from violations of any laws or regulations applicable to the Business or the
Assets by Seller before the Determination Date or from infringement of
third-party rights or interests with respect to the Business before the
Determination Date;

                         2.2.6           any employee liabilities relating to
present and past employees of the Business with respect to plans, programs,
policies, commitments and other benefit entitlements established or existing on
or before Closing (whether or not such liabilities are accrued or payable at
Closing, and whether or not such liabilities are contingent in nature),
including:

 

                                 (A)          any liability or obligation for
workers’ compensation;

 

 

 

                                 (B)          any current or future liabilities
to employees retiring on, before or after the Closing and their dependents
(excluding employees employed by Purchaser after the Closing and who
subsequently retire);

 

 

 

                                 (C)          any current or future liabilities
for benefits that may have been accrued or earned by any employees associated
with the Business on or before Closing under any pension plans relating to
service before the Closing Date;

 

 

 

                                 (D)          any current or future liabilities
for claims incurred before Closing and related expenses with respect to any
employees associated with the Business under any welfare or disability plans
established or existing at or before Closing, regardless of when filed with
Purchaser, Seller or the claims administrator for any such plan;

6




 

                                 (E)          any retrospective premium on
pension, savings, thrift or profit-sharing plan contributions relating to any
employees associated with the Business incurred or accrued before the Closing
Date, regardless of when invoiced or recorded; or

 

 

 

                                 (F)          any monetary liability for
severance payments that may arise at any time in favor of any of Seller’s
employees under any plan, program, policy, commitment or any other benefit
entitlement, provided such monetary liability relates to periods of employment
before the Closing;

                         2.2.7          any Litigation (as defined herein)
pending or threatened against Seller or the Assets, if the cause of action or
activities giving rise to such Litigation arose or accrued before the Closing
Date; or

                         2.2.8          any liability or obligation of Seller
arising or incurred in connection with the negotiation, preparation and
execution of this Agreement and the transactions contemplated hereby and fees
and expenses of counsel, accountants, brokers and other experts employed by
Seller.

ARTICLE 3
CLOSING AND PURCHASE PRICE

          3.1          Closing. The closing of the purchase and sale of the
Assets and the transfer and assumption of the Assumed Liabilities (the
“Closing”) shall take place at the offices of Nelson Mullins Riley & Scarborough
LLP, Atlanta, Georgia at 10:00 a.m. on March 14, 2007 (the “Closing Date”),
unless Seller and Purchaser otherwise agree.

          3.2          Purchase Price. The aggregate purchase price
consideration for all of the Assets shall be (a) $4,650,000 (the “Purchase
Price”) to be paid to Seller at Closing, subject to adjustment as set forth in
Section 3.5 below and less the Escrow Amount as defined in Section 3.6 (such
difference, the “Closing Payment”) and (b) if earned by Seller under the terms
and conditions of Section 3.4, the Earnout (as defined below) at the times
specified in Section 3.4.

          3.3          Tax Allocation. The parties agree that the Purchase Price
represents the fair market value of the Assets.  The Purchase Price shall be
allocated among the Assets acquired hereunder as disclosed in Schedule 3.3. Each
of Seller and Purchaser hereby covenants and agrees that it will not take a
position on any income tax return, before any governmental agency charged with
the collection of any income tax or in any judicial proceeding that is in any
way inconsistent with the terms of this Article 3.

          3.4          Earnout.

                         (a) Nature of Earnout Payment. In addition to the
Purchase Price, Purchaser shall pay to Seller an amount (the “Earnout”) equal to
the excess, if any, of EBITDA for the

7




Business during each of the measurement periods covered by Section 3.4(b) hereof
in excess of the target amount of EBITDA set forth therein (the “Hurdle EBITDA”)
(such excess being the “Annual EBITDA Excess”) multiplied by four.  The Earnout
for each measurement period will be calculated and paid to Seller in cash no
later than the date on which Purchaser files its quarterly report on Form 10-Q
with the SEC for the quarters ending March 31, 2008 and March 31, 2009,
respectively.  As soon as practicable after the end of each measurement period,
the chief financial officer of Purchaser will provide Seller with a
certification that the Earnout has been calculated in accordance with this
Section 3.4, which certification will include a copy of the calculation of the
Earnout related to such measurement period.

                         (b)           Period of Payment. The periods for
calculation and payment of the Earnout are as follows:

Measurement Period

 

Hurdle
EBITDA Amount

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

April 1, 2007-March 31, 2008

 

$

480,000

 

April 1, 2008-March 31, 2009

 

$

1,500,000

 

                         (c)          Definitions.

                                      (i)          “EBITDA” means the
consolidated net income of the Business before interest, federal, state, local
and foreign income taxes, depreciation and amortization, determined in
accordance with GAAP.

                                      (ii)        “GAAP” means United States
generally accepted accounting principles, consistently applied.

                         (d)          To facilitate the proper measurement of
EBITDA, Purchaser will operate the Business with separate cost centers through
March 31, 2009.  In addition, Purchaser agrees that the following items will not
be deducted in calculating EBITDA: (A) salaries and out-of-pocket expenses of
corporate-level executives of Purchaser; (B) internal accounting fees, legal
fees and related expenses of Purchaser; (C) salaries of internal human resource
personnel of Purchaser;   (D) corporate travel expenses by non-Business
personnel.

                         (e)          If a Change of Control or a Core Product
Event occurs at any time during the measurement period for the Earnout AND the
acquiring entity decides not to promote the imaging product of the Business
after such Change of Control or Core Product Event because it already has a
similar product, the Earnout shall be payable as follows:

                                        (i)           if the Change of Control
occurs during the first measurement period and the Business has satisfied the
Hurdle EBITDA Amount for such period (measured on a pro rata basis as of the
month-end numbers of the Business immediately preceding the month in which the
Change of Control or Core Product Event occurs), Purchaser shall pay to Seller
the greater of (i) $1,000,000 in lieu of the Earnout otherwise payable under
this Section 3.4 or (ii) the prorated amount earned under the formula set forth
in Sections 3.4(a) and (b) based on the EBITDA generated through the month-end
immediately preceding the Change of Control or  Core Product Event.

8




                                        (ii)           if the Change of Control
or Core Product Event occurs during the second measurement period and the
Business is on track to satisfy the Hurdle EBITDA Amount for such period
(measured on a pro rata basis as of the month-end numbers of the Business
immediately preceding the month in which the Change of Control or Core Product
Event occurs), Purchaser shall pay to Seller $500,000 in lieu of the Earnout
otherwise payable under this Section 3.4.

                                         (iii)        “Change of Control” shall
mean (A) the acquisition of more than fifty percent of the total combined voting
power of all outstanding securities of Purchaser; (B) a merger or consolidation
in which Purchaser is not the surviving entity; or (C) the sale of all or
substantially all of Purchaser’s assets.  

                                         (iv)       “Core Product Event” shall
mean Purchaser’s acquisition of assets that causes Purchaser to stop selling and
promoting the following software products of Seller: (A) check imaging
(net.check); and (B) image exchange (ON-WE).

                          (f)           From the Closing Date through the end of
the measurement period of the Earnout, Purchaser will provide Seller with
unaudited financial statements of the Business quarterly.  Such financial
statements will be delivered to Seller within forty-five (45) days of the end of
each calendar quarter during such measurement period.  Pennock and Cockrill
hereby acknowledge that, as employees of Purchaser, they will be subject to
certain trading restrictions or limitations with respect to Purchaser’s
securities and agree that they will comply with such restrictions or
limitations.  During the period in which Seller is receiving the aforementioned
quarterly financial statements of the Business, each of Seller, SASEL, Deadhorse
and Shockey agrees to refrain from trading in Purchaser’s securities in all
respects.  

          3.5          Net Working Capital Purchase Price Adjustments. The
Purchase Price shall be subject to adjustment as follows:

                          (a)           At the Closing, Seller shall deliver to
Purchaser a statement (the “Closing Date Statement”) with respect to the Assets
and Assumed Liabilities as of the Closing Date. The Closing Date Statement will
be prepared in accordance with the balance sheet included in the Stub Financial
Statements (as defined below, except that it shall only include the Assets and
the Assumed Liabilities), and shall be accompanied by a statement setting forth
the calculation of the Closing Date Net Working Capital (as defined below).  If
the Closing Date Net Working Capital is less than $200,000, the amount of such
deficiency shall be deducted from the Purchase Price at the Closing.  For
purposes of this Agreement, “Closing Date Net Working Capital” means Seller’s
current assets less current liabilities (including deferred revenue balances)
determined in accordance with the methodology used in the balance sheet included
in the Stub Period Financials.

9




                          (b)          Within sixty (60) days of the Closing
Date, Purchaser will review the Closing Date Statement and the calculation of
the Closing Date Net Working Capital and, if Purchaser disputes the calculation
of the Closing Date Net Working Capital, Purchaser shall notify Seller in
writing (the “Dispute Notice”) of the amount, nature and basis of such dispute.
Seller shall have thirty (30) days from the receipt of the Dispute Notice to
dispute Purchaser’s adjustment to the Closing Date Net Working Capital.  If
Seller fails to dispute such adjustment within such time period, then the
adjustment shall be final and conclusive.  In the event of a dispute, Purchaser
and Seller shall first use their diligent good faith efforts to resolve such
dispute between themselves.  If the parties are unable to resolve the dispute
within thirty (30) days after delivery of the Dispute Notice, then any remaining
items in dispute shall be submitted to an independent nationally recognized
accounting firm selected in writing by Purchaser and Seller or, if Purchaser and
Seller fail or refuse to select a firm within ten (10) days after written
request therefor by Purchaser or Seller, such an independent nationally
recognized accounting firm shall be selected in accordance with the rules of the
American Arbitration Association (the “Chosen Firm”).  All determinations
pursuant to this section shall be in writing and shall be delivered to the
parties.  The Chosen Firm shall only resolve specific issues in dispute between
the parties as set forth in the Dispute Notice in determining the Closing Date
Net Working Capital.  The determination of the Chosen Firm as to the resolution
of any dispute shall be binding and conclusive upon all parties.  A judgment on
the determination made by the Chosen Firm pursuant to this section may be
entered in and enforced by any court having jurisdiction over the matter.  The
fees and expenses of the Chosen Firm in connection with the resolution of
disputes pursuant to this section shall be shared equally by Purchaser and
Seller; provided, however, that if the Chosen Firm determines that one party has
adopted a position or positions with respect to the calculation of Closing Date
Net Working Capital that is frivolous or clearly without merit, the Chosen Firm
may, in its discretion, assign a greater portion of any such fees and expenses
to such party.  The final amount of the Closing Date Net Working Capital as
determined pursuant to this section shall be the “Final Net Working Capital.”

                          (c)           If the Final Net Working Capital is less
than the Closing Date Net Working Capital, then Seller shall pay the difference
to Purchaser within five days of the determination of the Final Net Working
Capital.  Seller covenants to retain $100,000 in the partnership after the
Closing that is earmarked for paying any adjustments owed to Purchaser under
this Section 3.5(c).

          3.6           Establishment of Escrow. Three Hundred Thousand Dollars
($300,000.00) of the Purchase Price (the “Escrow Amount”) to be paid by
Purchaser under Section 3.2 shall be delivered at Closing to JP Morgan Chase
(the “Escrow Agent”), which shall hold such funds in escrow (the “Escrow”)
pursuant to the terms of an Escrow Agreement in the form of Exhibit A (the
“Escrow Agreement”).

          3.7           Prorations. The following prorations relating to the
Assets and the ownership and operation of the Business will be made as of the
Closing Date, with Seller liable to the extent such items relate to any time
period before the Closing Date and Purchaser liable to the extent such items
relate to periods beginning with and subsequent to the Closing Date:

 

               (a)           rents, additional rents, taxes and other items
payable by Seller under any Lease for real property;

 

 

 

               (b)          the amount of rents, taxes and charges for sewer,
water, telephone, electricity and other utilities relating to the real property
subject to any Lease for real property; and

10




 

                (c)           all other items (excluding personal property taxes
and other taxes) normally adjusted in connection with similar transactions.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES

          The Seller Parties hereby represent and warrant, jointly and
severally, to Purchaser, except as set forth on the disclosure schedules
attached hereto, each of which exceptions shall specifically identify the
relevant subsection hereof to which it relates, as follows:

          4.1           Limited Partnership Existence. Seller is a limited
partnership duly organized, validly existing and in good standing under the laws
of the State of Texas.  SASEL owns one percent (1%) of the partnership interests
in Seller and is the sole general partner of Seller.  Shockey owns all of the
limited liability company interests in SASEL.  Deadhorse owns fifty-nine percent
(59%) of the partnership interests in Seller and is a limited partner in
Seller.  Pennock and Cockrill each own twenty percent (20%) of the partnership
interests in Seller.  There are no outstanding contracts or agreements relating
to the issuance, sale or transfer of any equity interests in Seller. Seller has
the power and authority to conduct the Business and to own and lease all of its
properties and assets related to the Business (including the Assets).  Seller is
duly qualified or licensed to do business and is in good standing under the laws
of the State of Texas and in each other jurisdiction in which the nature of its
business or the ownership or leasing of its properties makes such qualification
necessary.  Except as disclosed in Schedule 4.1, Seller has no subsidiaries and
does not own shares of the capital stock (or equity interests in) of any other
entity.

          4.2           Limited Partnership Power; Authorization; Enforceable
Obligations.  Seller has the power and authority (including full partnership
power and authority) to execute and deliver this Agreement and the other
Purchase Documents and to perform its obligations hereunder and thereunder.
Seller has taken all necessary partnership action to authorize the execution and
delivery of this Agreement and the Purchase Documents (as defined in Section
10.3 below) and the consummation of the transactions contemplated hereby and
thereby.  This Agreement and the Purchase Documents constitute the legal, valid
and binding obligations of Seller, enforceable against Seller in accordance with
their terms and conditions.

          4.3           No Conflict. Neither the execution and delivery of this
Agreement and the other Purchase Documents, nor the consummation of the
transactions contemplated hereby or thereby, will (a) violate any law,
regulation, ordinance, governmental restriction, order, judgment or decree
(collectively, “Laws”) applicable to the Seller Parties, the Business or the
Assets; (b) violate or conflict with any provision of any articles of
association, charter, bylaw or other governing or organizational instrument of
Seller; or (c) conflict with, result in the breach of or constitute a default
under any mortgage, lease, indenture, license, instrument, trust, contract,
agreement or other commitment or arrangement to which any Seller Party is a
party or by which Seller or any of the Assets are bound.

11




          4.4           Required Government Consents. Except as listed in
Schedule 4.4 (such scheduled items being referred to herein as the “Required
Government Consents”), no approval, authorization, certification, consent,
variance, permission, license or permit to or from, or notice, filing or
recording to or with, any government or governmental authority is necessary for
the execution and delivery of this Agreement and the Purchase Documents by
Seller or the consummation by Seller of the transactions contemplated hereby or
thereby or the ownership and use of the Assets and the conduct of the Business
(including, to Seller’s knowledge, by Purchaser, assuming such ownership and use
is the same as the ownership and use by Seller).

          4.5           Required Contract Consents. Except as disclosed in
Schedule 4.5 (such scheduled items being referred to herein as the “Required
Contract Consents”), no approval, authorization, consent, permission or waiver
to or from, or notice, filing or recording to or with, any person is necessary
for (a) the execution and delivery of this Agreement and the other Purchase
Documents by Seller or the consummation by Seller of the transactions
contemplated hereby or thereby; (b) the transfer and assignment to Purchaser at
Closing of the Leases, License Agreements or the General Contracts; or (c) the
ownership and use of the Assets and the conduct of the Business (including, to
Seller’s knowledge, by Purchaser, assuming such ownership and use is
substantially the same as the ownership and use by Seller).

          4.6           Financial Matters. Attached hereto as Schedule 4.6 are
the audited balance sheets and statements of income and cash flow as of and for
the fiscal years ended December 31, 2006 and December 31, 2005 (the “Year-End
Financials”) for Seller and the unaudited balance sheets and statements of
income and cash flow as of and for the month ended January 31, 2007 (the “Stub
Period Financials”) (the Year-End Financials and the Stub Period Financials are
collectively the “Financial Statements”).  The Financial Statements are true,
complete and correct in all material respects and fairly present the financial
position of Seller as of the dates thereof and the results of its operations for
the respective periods thereof. The Financial Statements were prepared in
accordance with GAAP.

          4.7           Absence of Changes. Except for the execution and
delivery of this Agreement and the transactions to take place pursuant hereto on
or before the Closing Date, since the date of the most recent Year-End
Financials, there has not been any event or development which, individually or
together with other such events, could reasonably be expected to result in a
material adverse effect on the Business or the Assets.  Without limiting the
foregoing, except as disclosed in Schedule 4.7, there has not occurred, between
the date of the most recent Year-End Financials and the date hereof, any of the
following:

                         4.7.1          (a) any increase in the salary, wages or
other compensation of any employee of Seller whose annual salary is, or after
giving effect to such change would be, $5,000 or more; (b) any establishment or
modification of (A) targets, goals, pools or similar provisions in respect of
any fiscal year under any Plan (as defined below) or any employment-related
contract or other compensation arrangement with or for such employees; (B)
salary ranges, increase guidelines or similar provisions in respect of any Plan
or any employment-related contract or other compensation arrangement with or for
such employees; or (c) any adoption, entering into or becoming bound by any
Plan, employment-related contract or collective bargaining agreement, or
amendment, modification or termination (partial or complete) of any Plan,
employment-related contract or collective bargaining agreement, except to the
extent required by applicable Law;

12




                         4.7.2           (a) incurrences by Seller of
indebtedness with respect to the conduct of the Business in an aggregate
principal amount exceeding $10,000 (net of any amounts discharged during such
period), or (b) any voluntary purchase, cancellation, prepayment or complete or
partial discharge in advance of a scheduled payment date with respect to, or
waiver of any right of Seller under, any indebtedness of or owing to Seller with
respect to the conduct of the Business;

                         4.7.3           any physical damage, destruction or
other casualty loss (whether or not covered by insurance) affecting any of the
plant, real or personal property or equipment of Seller used or held for use in
the conduct of the Business in an aggregate amount exceeding $5,000;

                         4.7.4           any material change in (a) any pricing,
investment, accounting, financial reporting, inventory, credit, allowance or tax
practice or policy of the Business or (b) any method of calculating any bad
debt, contingency or other reserve of the Business for accounting, financial
reporting or tax purposes;

                         4.7.5           (a) any acquisition or disposition of
any assets and properties used or held for use in the conduct of the Business,
other than Inventory in the ordinary course of business consistent with past
practice; or (b) any creation or incurrence of a Lien (other than Permitted
Liens) on any assets and properties used or held for use in the conduct of the
Business;

                         4.7.6           any entering into, amendment,
modification, termination (partial or complete) or granting of a waiver under or
giving any consent with respect to any General Contract, Lease or License
Agreement that is required to be disclosed under Section 1.1 above;

                         4.7.7           capital expenditures or commitments for
additions to property, plant or equipment used or held for use in the conduct of
the Business constituting capital assets in an aggregate amount exceeding
$5,000;

                         4.7.8           any transaction with any officer or
partner of Seller or any associate of any such officer or partner (a) outside
the ordinary course of business consistent with past practice or (b) other than
on an arm’s-length basis;

                         4.7.9           any entering into of a contract to do
or engage in any of the foregoing after the date hereof; or

                         4.7.10         any other transaction involving or
development affecting the Business or the Assets outside the ordinary course of
business consistent with past practice.

          4.8           No Undisclosed Liabilities. Except as reflected or
reserved against in the balance sheet included in the Stub Period Financials or
in the notes thereto or as disclosed Schedule 4.8, there are no liabilities
against, relating to or affecting the Business or any of the Assets, other than
liabilities incurred in the ordinary course of business consistent with past
practice which in the aggregate are not material to the condition of the
Business.

13




          4.9           Title to Tangible Property. Seller has good and
marketable title to all of the tangible Assets free and clear of all material
Liens whatsoever, except for the Leases disclosed in Schedule 1.1.6 and
Permitted Liens.

          4.10           Condition of Property. All of the tangible Assets are
in good operating order, condition, and repair, ordinary wear and tear excepted,
and are suitable for use in the Business in the ordinary course as presently
operated.

          4.11           Inventory.  All Inventory is of usable quality and
includes no material amount of obsolete or discontinued items or items that
cannot be used by Purchaser in the Business in the ordinary course, consistent
with past practices and uses. 

          4.12           Contracts – General. The License Agreements listed in
Schedule 1.1.1 and the General Contracts disclosed in Schedule 1.1.7 constitute
all contracts, agreements, licenses and other commitments and arrangements in
effect as of the Determination Date and included in the Assets, other than the
Leases addressed by Section 4.14. All such contracts are valid, binding and
enforceable in accordance with their terms and are in full force and effect. 
There are no existing defaults by Seller under any such contracts, and no act,
event or omission has occurred that, whether with or without notice, lapse of
time or both, would constitute a default thereunder and, to the knowledge of the
Seller Parties, the other party to any such contract is not in default.

          4.13           Intellectual Property.

                           4.13.1           Schedule 1.1.4 lists and describes
all Intellectual Property necessary to the conduct of the Business and specifies
which items are owned and to which items Seller has rights as a licensee or
otherwise.

                           4.13.2           The Intellectual Property
constitutes or represents all of the intellectual property necessary to the
conduct of the Business, and Seller’s ownership and use rights with respect
thereto are free and clear of Liens other than Permitted Liens.  Seller either
owns, has a valid license to use, or otherwise has such rights as may be
necessary to use all of the Intellectual Property, and, except as provided on
Schedule 1.1.4, all such rights can be transferred to Purchaser.  Seller has not
infringed, misappropriated or otherwise conflicted with any proprietary rights
of any third parties, and the Seller Parties have no knowledge of any
infringement, misappropriation or conflict that will occur as a result of the
continued operatio n of the Business or the Assets.  No claim by any third party
contesting the validity, enforceability, use or ownership of any of the
Intellectual Property has been made, is currently outstanding or, to the
knowledge of the Seller Parties, is threatened.  Seller has not received any
notices of and is not aware of any facts that indicate a likelihood of
infringement or misappropriation by, or conflict with, any third party with
respect to the Intellectual Property, including any demand or request that
Seller license rights from, or make royalty payments to, any third party.

14




                           4.13.3           Seller has, and immediately after
the Closing Purchaser will have, rights to use all Intellectual Property that is
necessary to conduct the Business as presently conducted by Seller.  Seller has
taken reasonable and practical actions to maintain, safeguard and protect all of
the Intellectual Property, except that Seller has made no filings with the U.S.
Patent and Trademark Office or any other public office with respect to any
trademarks, copyrights or patents.

          4.14          Leases. The Leases disclosed in Schedule 1.1.6
constitute all leasing or rental contracts, agreements and other commitments and
arrangements in effect as of the Determination Date and included in the Assets. 
All Leases are valid, binding and enforceable in accordance with their terms and
are in full force and effect.  Except as set forth in Schedule 4.15, there are
no existing defaults by Seller thereunder and no act, event, or omission has
occurred that, whether with or without notice, lapse of time, or both, would
constitute a default thereunder and, to the knowledge of the Seller Parties, the
other party to any such contract is not in default.

          4.15          Litigation. Except as provided on Schedule 4.15, no
claim, action, suit, proceeding, inquiry, hearing, arbitration, administrative
proceeding or investigation (collectively, “Litigation”) is pending, or, to the
knowledge of the Seller Parties, threatened against Seller, present or former
directors, officers, partners or employees affecting, involving or relating to
the Business or any of the Assets.  The Seller Parties do not know of any facts
or circumstances that could reasonably be expected to serve as the basis for
Litigation against Seller (or Purchaser upon acquisition of the Business), their
present or former directors, officers, partners or employees affecting,
involving or relating to the Business or the Assets.

          4.16          Court Orders, Decrees, and Laws.

                           4.16.1           Compliance With Laws. There is no
outstanding or, to the knowledge of the Seller Parties, threatened, order, writ,
injunction or decree of any court, governmental agency or arbitration tribunal
against Seller affecting, involving or relating in an adverse manner to the
Business or the Assets.  Seller is not in violation of any Laws affecting,
involving or relating to the Business or the Assets, and the Sellers have
received no notices of any such alleged violation.

                           4.16.2           Adequacy of Authorizations. The
Authorizations constitute all approvals, authorizations, certifications,
consents, variances, permissions, licenses or permits to or from, or filings,
notices, or recordings to or with, U.S. or non-U.S., federal, state or local
governmental authorities that are required for the ownership and use of the
Assets and the conduct of the Business under all applicable Laws.  Seller is in
compliance with all material terms and conditions of such required
Authorizations. All of the Authorizations are in full force and effect and, to
the Seller Parties’ knowledge, no suspension or cancellation of any of them is
being threatened, nor will any of the Authorizations be affected by the
consummation of the transactions described in this Agreement, except to the
extent any such Authorizations are assignable or transferable only upon receipt
of the Required Government Consents.

                           4.16.3           Environmental Matters. The
operations of Seller forming a part of the Business comply, and have complied,
in all material respects with all applicable Laws relating to pollution or
protection of the environment (“Environmental Laws”). Seller has not received
any notice of any pending or threatened investigation, proceeding or claim with
respect to the Business or the Assets to the effect that Seller is or may be
liable to any person or entity or

15



responsible or potentially responsible for the costs of any remedial or removal
action or other cleanup costs as a result of noncompliance with any
Environmental Laws.  To the knowledge of the Seller Parties, there is no past or
present action, activity, condition or circumstance that could be expected to
give rise to any such liability on the part of Seller to any person or entity or
for any such cleanup costs.

          4.17          Personnel and Compensation.

                          4.17.1           List of Personnel.  Seller has
delivered to Purchaser a true and complete list of the names and current
compensation levels of (a) all salaried or annual employees and (b) all
independent contractors or consultants (excluding vendors and suppliers)
involved in the Business.

                          4.17.2           Employee Relations. There is no labor
strike, dispute, slowdown, stoppage or similar activity pending or, to the
knowledge of the Seller Parties, threatened, against Seller pertaining to the
Business or the employees involved in the Business.  There are no charges,
investigations, administrative proceedings or formal complaints of
discrimination (including discrimination based upon sex, age, marital status,
race, national origin, sexual preference, handicap or veteran status) pending
or, to the knowledge of the Seller Parties, threatened, before the Equal
Employment Opportunity Commission or any federal, state, or local agency or
court against Seller pertaining to the Business or the employees of the Business
and, to the knowledge of the Seller Parties, no basis for any such charge,
investigation, administrative proceeding or complaint exists.

          4.18          Employee Benefit Plans and Arrangements.

                          4.18.1           List of Plans and Obligations.
Schedule 4.18 is a complete and accurate list and description of all employee
benefit plans, arrangements, agreements, commitments, promises and other
obligations of Seller to its employees, including but not limited to every
pension, retirement, profit-sharing, deferred compensation, stock option,
employee stock ownership, severance pay, vacation, sick leave without
compensation, bonus and other incentive plans, every medical, vision, dental and
other health plan, every life insurance plan and every other written or
unwritten employee program, arrangement, agreement or understanding, commitment
or method of contribution or compensation, whether formal or informal, whether
funded or unfunded and other obligations under which Seller has been, are or
will be obligated to provide benefits to any current or former employee,
retiree, director, independent contractor, shareholder, officer, partner,
consultant or other beneficiary of Seller, or dependent, spouse or other family
member or beneficiary of such person , whether during their employment with
Seller or after the termination of such employment (the “Plans” and the
“Beneficiaries,” respectively).

                          4.18.2           Compliance. All of the Plans have
been maintained, funded and administered in compliance, in all respects, with
all Laws, including the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”) and the Internal Revenue Code of 1986, as amended (the
“I.R.C.”), and all regulations and rulings related thereto.  No penalties,
interest or taxes related to the Plans are due to any federal or state
authority.

16




                          4.18.3           No Liabilities or Obligations. Except
as reflected on the Financial Statements, Seller has no liabilities or
obligations to any Beneficiaries, governmental authorities or any other parties
arising out of or relating to the Plans. 

                          4.18.4           No Payments. The consummation of the
sale and purchase of the Assets pursuant to this Agreement will not (a) entitle
any Beneficiary to any severance pay, unemployment compensation or any other
payment contingent upon a change in control or ownership of Seller or the
Assets, or (b) accelerate the time of payment or vesting or increase the amount
of any compensation or benefit due to any Beneficiary.

                          4.18.5           No Multi-Employer Plans. None of the
Plans is a multi-employer plan, as defined in Section 3(37) of ERISA.

          4.19          Insurance Policies.  There are no pending material
claims against insurance established or obtained with respect to the Business by
Seller as to which insurers have denied liability or are defending under any
reservation of rights and, to the knowledge of the Seller Parties, there exists
no material claim under such insurance that has not been properly filed by
Seller.

          4.20          Broker’s or Finder’s Fees. No Seller Party has
authorized any person to act as broker or finder or in any other similar
capacity in connection with the transactions contemplated by this Agreement.

          4.21          Accounts Receivable. Except as set forth in Schedule
4.21, the Accounts Receivable (a) arose from bona fide sales transactions in the
ordinary course of business and are payable on ordinary trade terms; (b) are
legal, valid and binding obligations of the respective debtors enforceable in
accordance with their terms; (c) are not subject to any valid set-off or
counterclaim; (d) do not represent obligations for goods sold on consignment, on
approval or on a sale-or-return basis or subject to any other repurchase or
return arrangement; (e) are collectible in the ordinary course of business
consistent with past practice in the aggregate recorded amounts thereof, net of
any applicable reserve reflected in the balance sheet included in the Stub
Period Financials; and (f) are not the subject of any actions or proceedings
brought by or on behalf of Seller.

          4.22          Vehicles. Schedule 1.1.14 contains a true and complete
list of all motor vehicles owned or leased by Seller and used or held for use in
the conduct of the Business.  Except as disclosed in Schedule 1.1.14, Seller has
good and valid title to or has valid leasehold interests in or valid rights
under contract to use, each Vehicle, free and clear of all Liens other than
Permitted Liens.

          4.23          No Guarantees.  None of the liabilities of the Business
or of Seller incurred in connection with the conduct of the Business is
guaranteed by or subject to a similar contingent obligation of any other Person,
nor has Seller guaranteed or become subject to a similar contingent obligation
in respect of the liabilities of any customer, supplier or other Person to whom
Seller sells goods or provides services in the conduct of the Business or with
whom Seller otherwise has significant business relationships in the conduct of
the Business.

17




          4.24          Tax Matters.

                            4.24.1           Tax and Social Returns. Seller has
correctly and timely (a) filed all Tax and Social returns required to be filed
in the manner required by Tax and Social authorities; (b) responded to
information requested by said authorities; and (c) made all Tax and Social
payments at due dates. “Tax” or “Taxes” means all forms of levies, taxes,
customs and other duties normally deemed to be of a fiscal or customs nature,
including but not limited to (a) all taxes levied, imposed or assessed under the
I.R.C., or any other statute, rule, ordinance or law in the United States or
elsewhere; (b) taxes in the nature of sales tax, consumption tax, value added
tax, payroll tax, group tax, undistributed profits tax, fringe benefits tax,
recoupment tax, withholding tax, land tax, water rates, municipal rates, stamp
duties, gift duties or other state, territorial, provincial or municipal charges
or impositions levied, imposed or collected by any governmental body; and (c)
any additional tax, interest, penalty, charge, fee or other amount of any kind
assessed, charged or imposed in relation to the non-, late, short or incorrect
payment of the same or the failure to file any return.  “Social” refers to
employment-related obligations of Seller, including all actual or contingent
liabilities relating to unemployment, health, injury, death and retirement as
well as any and all items of a similar nature.

                           4.24.2           Other Matters. Except as set forth
in Schedule 4.24.2, (a) Seller is not subject to income tax in countries other
than those where it is registered; (b) if Seller is established in a country
where value added tax is applicable, Seller is duly registered as an entity
subject to such Tax; (c) expenses already incurred or which Seller is required
to incur in the ordinary course of its business are deductible from its ordinary
income; (d) Seller has not entered into any transaction which could be
disregarded or recharacterized for Tax or Social purposes on the grounds that it
aimed at the avoidance of Tax or Social obligations; (e) Seller is not the
subject matter of any inquiry, investigation or audit relating to Tax or Social
matters and has not been informed of any proposed audit; and (f) Seller (1) has
no assets whose tax basis is lower than book value and (2) would not, in the
event of reorganization, divestiture or otherwise, incur a Tax which could not
have been anticipated by the mere review of the Financial Statements as of the
respective balance sheet dates.

                           4.24.3           Tax and Social Audits. Schedule
4.24.3 sets forth the conclusions of any Tax or Social audit or reassessment
made during any period not yet completely time barred by applicable statutes of
limitation.

                           4.24.4           Returns Furnished. Schedule 4.24.4
contains true and complete copies of (a) income tax audit reports, statements of
deficiencies or audit response letters relating to Taxes, if any, and (b) all
tax returns for Seller for all periods since December 31, 2003.

                            4.24.5           Tax Basis and Tax Attributes. 
Schedule 4.24.5 contains an accurate and complete description of Seller’s tax
basis in its assets.

          4.25           Customers. Since December 31, 2006, no customer of the
Business that was one of the thirty largest customers of Seller, as measured by
revenues received by Seller during the twelve months ended December 31, 2006,
has discontinued or materially limited its purchases from or dealings with
Seller, and Seller has not received written or, to the knowledge of the Seller
Parties, oral notice from any such customer indicating that such customer
intends to terminate or materially reduce its dealings with the Business. 
Seller has no material contracts with any customer of the Business that are not
listed on Schedule 1.1.7.

18




          4.26           Secured Liabilities Amount. Schedule 4.26 lists each
secured creditor of Seller on any Asset, the amount necessary to satisfy the
liability of Seller to each such creditor and the wiring instructions or other
method of payment to be used to satisfy such liabilities in full as of the
Closing Date.

          4.27           Transactions with Related Parties. Except as set forth
in Schedule 4.27, within the last three years, no employee, officer, director,
partner (or immediate family member of the foregoing) or other affiliate of
Seller has engaged in transactions with or otherwise done business with Seller
in connection with the Business.  

          4.28           Business History and Related Information. The
information shown on the Perfection Certificate attached as Exhibit B (the
“Perfection Certificate”) is accurate.

          4.29           Disclosure. Seller has completely and accurately
responded to the inquiries and diligence requests of Purchaser and its agents,
representatives, attorneys and employees in connection with the transactions
contemplated by this Agreement.  No representation, warranty, or statement made
by the Seller Parties in this Agreement, the Purchase Documents or in any
document or certificate furnished or to be furnished to Purchaser pursuant to
this Agreement contains or will contain any untrue statement or omits or will
omit to state any fact necessary to make the statements contained herein or
therein, under the circumstances in which they were made, not materially
misleading.  The Seller Parties have disclosed to Purchaser all facts known or
reasonably available to the Seller Parties that are material to the financial
condition, operation or prospects of the Business, and to the Assets and the
Assumed Liabilities.

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF PURCHASER

          Purchaser hereby represents and warrants to Seller as follows:

           5.1          Corporate Existence. Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Tennessee.  Purchaser has the corporate power and authority to conduct its
business and to own and lease all of its properties and assets.

          5.2           Corporate Power and Authorization. Purchaser has the
corporate power, authority, and legal right (including full corporate power and
authority) to execute and deliver this Agreement and the other Purchase
Documents and to perform its obligations hereunder and thereunder.  The
execution, delivery, and performance of this Agreement by Purchaser have been
duly authorized by all necessary corporate action.  This Agreement and the
Purchase Documents constitute the legal, valid, and binding obligations of
Purchaser, enforceable against Purchaser in accordance with their terms and
conditions.

19




          5.3          No Conflict. Neither the execution and delivery of this
Agreement and the other Purchase Documents, nor the consummation of the
transactions contemplated hereby or thereby, will (1) violate any Laws
applicable to Purchaser; (2) violate or conflict with any provision of any
articles or certificate of incorporation, charter, bylaw or other governing or
organizational instrument of Purchaser; or (3) conflict with, result in the
breach of or constitute a default under any mortgage, lease, indenture, license,
instrument, trust, contract, agreement or other commitment or arrangement to
which Purchaser is a party or by which Purchaser or any of the Assets are bound,
except where such violation, conflict, breach or default would not have a
material adverse effect on Purchaser.

          5.4          Broker’s or Finder’s Fees.  Purchaser has not authorized
any person to act as broker, finder or in any other similar capacity in
connection with the transactions contemplated by this Agreement.

ARTICLE 6
CLOSING

          6.1           Actions at Closing. At Closing, Purchaser and Seller
shall take the following actions in addition to such other actions as may
otherwise be required under this Agreement:

                         6.1.1           Copies of Consents. Seller shall
deliver to Purchaser copies of all Required Contract Consents and all Required
Government Consents.

                         6.1.2           Conveyance Instruments.  Seller shall
deliver to Purchaser such warranty deeds, bills of sale, assignments, and other
instruments of conveyance and transfer as Purchaser may reasonably request to
effect the transfer and assignment to Purchaser of the Assets.

                         6.1.3           Assumption Agreement(s). Purchaser
shall deliver to Seller one or more assumption agreement(s) in form reasonably
acceptable to Seller pursuant to which Purchaser assumes and agrees to pay and
perform the Assumed Liabilities.

                         6.1.4           Lease. Seller and Purchaser shall
execute all assignments and other documents required in order to assign the
lease for the premises of the Business to Purchaser.

                         6.1.5           Closing Certificate. Seller shall
deliver to Purchaser a certificate of its general partner evidencing Seller’s
power and authority to enter into and perform its obligations under this
Agreement.

                         6.1.6           Employment Agreements. Pennock and
Cockrill shall each enter into an employment agreement with Purchaser in the
form of Exhibit C.

                         6.1.7           Perfection Certificate.  Seller shall
deliver to Purchaser the Perfection Certificate executed by SASEL.

          6.2           Delivery of Purchase Price. Purchaser shall deliver the
Closing Payment to Seller and the Escrow Amount to the Escrow Agent, which shall
have entered into the Escrow Agreement.

20




          6.3           Further Assurances. At and after the Closing and without
further consideration, each of the parties hereto shall take all such other
action and shall procure or execute, acknowledge and deliver all such further
certificates, conveyance instruments, consents and other documents as the other
parties or their counsel may reasonably request (1) to vest in Purchaser, and
perfect and protect Purchaser’s right, title and interest in, and enjoyment of,
the Assets and the Business; (2) to effect Purchaser’s assumption, payment or
discharge of all Assumed Liabilities; or (3) to ensure more effectively the
compliance of each party with its agreements, covenants, warranties and
representations under this Agreement.

ARTICLE 7
COVENANTS OF PURCHASER AND SELLER

          7.1           Purchaser’s Cooperation. Purchaser shall use its
reasonable efforts to provide Seller such assistance as it may reasonably
request in connection with matters relating to Taxes.  Purchaser shall retain
and provide Seller with records or information that may be relevant to any such
Tax return, audit, examination, proceeding or determination, and Purchaser shall
retain all such books and records for so long as necessary in keeping with
applicable statutes of limitations.

          7.2           Allocation of Purchase Price. The Purchase Price shall
be allocated as disclosed in Schedule 3.3, and all Tax returns and reports filed
by Seller and Purchaser with respect to the transactions contemplated by this
Agreement shall be consistent with that allocation.

          7.3           Maintenance of Books and Records. Each of Seller and
Purchaser shall preserve until the fifth anniversary of the Closing Date all
records possessed or to be possessed by such party relating to any of the
Assets, Assumed Liabilities or Business of Seller before the Closing Date. Such
records may nevertheless be destroyed by a party if such party sends to the
other party written notice of its intent to destroy records, specifying with
particularity the contents of the records to be destroyed.  Such records may
then be destroyed after the 30th day after such notice is given unless another
party objects to the destruction, in which case the party seeking to destroy the
records shall deliver such records to the objecting party.

          7.4           UCC Matters. From and after the Closing Date, Seller
will promptly refer all inquiries with respect to ownership of the Assets or the
Business to Purchaser.  In addition, Seller will execute such documents,
assignments and financing statements as Purchaser may request from time to time
to evidence transfer of the Assets to Purchaser, including any necessary
assignments of financing statements, assignment of rights or other similar
documents.

ARTICLE 8
INDEMNIFICATION

          8.1           Indemnification by the Seller Parties. Each of the
Seller Parties shall indemnify, defend and hold harmless Purchaser and its
subsidiaries, successors and permitted assigns, and the directors, officers,
employees and agents of each (collectively, the “Purchaser Indemnitees”) at, and
at any time after, the Closing, from and against any and all demands, claims,
actions or causes of action, assessments, losses, damages, liabilities, costs
and expenses, including reasonable fees and expenses of counsel, other expenses
of investigation, handling and litigation, and settlement amounts, together with
interest and penalties (collectively, a “Loss” or “Losses”), asserted against,
resulting to, imposed upon or incurred by the Purchaser Indemnitees, directly or
indirectly, by reason of, resulting from, incident to or arising in connection
with any of the following:

21




                         8.1.1           Breach of Obligation. Any breach of any
representation, warranty or agreement of any of the Seller Parties contained in
or made pursuant to this Agreement and the other Purchase Documents (other than
the employment agreements of Pennock and Cockrill), including the agreements and
other instruments contemplated hereby and thereby;

                         8.1.2           Excluded Liabilities. Any liabilities
or obligations of any kind or nature whatsoever, whether accrued, absolute,
contingent, or otherwise, known or unknown, arising out of or in connection with
any Excluded Assets or the conduct of the Business or the ownership or use of
the Assets before the Closing Date, except for the Assumed Liabilities;

                         8.1.3           Failure to Obtain Consents. Any failure
to obtain the Required Government Consents or the Required Contract Consents
before Closing; and

                         8.1.4           Violations of Fraudulent Conveyance or
Bulk Sales Laws. Any failure to comply with any fraudulent conveyance or similar
Laws relating to notices to creditors or with any applicable bulk sales Laws.

          8.2           Indemnification by the Purchaser. The Purchaser shall
indemnify, defend, and hold harmless Seller, each director, officer, partner,
employee and agent of Seller, and their respective heirs, successors and
permitted assigns (collectively, the “Seller Indemnitees”) at, and at any time
after, the Closing, from and against any and all Losses asserted against,
resulting to, imposed upon or incurred by the Seller Indemnitees, directly or
indirectly, by reason of, resulting from, incident to or arising in connection
with any of the following:

                         8.2.1           Breach of Obligation. Any breach of any
representation, warranty, or agreement of Purchaser contained in or made
pursuant to this Agreement or the other Purchase Documents, including the
agreements and other instruments contemplated hereby and thereby;

                         8.2.2           Assumed Liabilities.  Any of the
Assumed Liabilities; and

                         8.2.3           Post-Closing Operations.  The ownership
and operation of the Assets and Business from and after the Closing Date, except
for Losses that arise from Purchaser’s operation of the Business after Closing
due to the failure of Seller to obtain the Required Government Consents or the
Required Contract Consents before Closing.

          8.3           Notice of Claim. The party entitled to indemnification
hereunder (the “Claimant”) shall promptly deliver to the party liable for such
indemnification hereunder (the “Obligor”) notice in writing (the “Required
Notice”) of any claim for recovery under Section 8.1 or Section 8.2, specifying
in reasonable detail the nature of the Loss and, if known, the amount (or an
estimate of the amount) of the liability arising therefrom (the “Claim”).  The
Claimant shall provide to the Obligor as promptly as practicable thereafter
information and documentation reasonably requested by the Obligor to support and
verify the claim asserted, provided that, in so doing, it may restrict or
condition any disclosure in the interest of preserving privileges of importance
in any foreseeable litigation.

22




           8.4           Defense. If the facts pertaining to the Loss arise out
of the claim of any third party (other than a member of the Purchaser
Indemnitees or the Seller Indemnitees, whichever is entitled to indemnification
for such matter) and indemnification is available by virtue of the circumstances
of the Loss, the Obligor must assume the defense or the prosecution thereof,
including the employment of counsel or accountants at its cost and expense.  If
representation of both the Obligor and the Claimant by such counsel would be
inappropriate due to actual or potential differing interests between the Obligor
and the Claimant in such proceeding (such as the availability of defenses to the
Claimant), the Claimant (together with all other indemnified parties which may
be represented without conflict by one counsel) shall have the right to retain
one separate counsel, with the reasonable fees and expenses to be paid by the
Obligor.  The Claimant shall have the right to determine and adopt (or, in the
case of a proposal by Obligor, to approve) a settlement of such matter in its
reasonable discretion, except that Claimant need not consent to any settlement
that (a) imposes any non-monetary obligation or (b) Obligor does not agree to
pay in full.  The Obligor shall not be liable for any settlement of any such
claim effected without its prior written consent, which shall not be
unreasonably withheld, delayed or conditioned.  Whether or not the Obligor
chooses to so defend or prosecute such claim, all the parties hereto shall
cooperate in the defense or prosecution thereof and shall furnish such records,
information, and testimony, and attend such conferences, discovery proceedings,
hearings, trials and appeals, as may be reasonably requested in connection
therewith.

          8.5           Limitations. Notwithstanding anything in this Article 8
to the contrary:

                         8.5.1           Threshold; Maximum. No indemnification
or any other claim for damages under this Agreement or any other instrument or
agreement to be executed and delivered by the parties hereto in connection with
the transactions contemplated hereby shall be payable by any party to any other
party until (and then only to the extent that) the total of all Losses from such
claim equals or exceeds $50,000; provided, that the foregoing limitation on
Purchaser’s right to indemnity will not apply to Claims under (a) Section 8.1.2
for Excluded Liabilities as defined in Section 2.2 (other than those Excluded
Liabilities defined in Section 2.2.4); (b) Section 8.1.3; and (c) Section 8.1.4.
In no event shall the liability of either the Se ller Indemnitees or the
Purchaser Indemnitees under this Article 8 exceed the total Purchase Price.

                         8.5.2           Time of Assertion. No indemnification
shall be payable by any party with respect to matters as to which it has not
received notice from the Claimant within two years after the Closing Date,
except that there shall be no limitation on the time during which
indemnification may be sought or obtained for (A) Losses based on Excluded
Liabilities; or (B) any instance of fraud or any knowing and willful breach by
any party of any provision of this Agreement or any other instrument or
agreement to be executed and delivered by such party in connection with the
transactions contemplated hereby.

8.6           Indemnification Exclusive Remedy. In the absence of fraud, and
except for non-monetary equitable relief, if the Closing occurs, indemnification
pursuant to the provisions of this Article 8 shall be the sole and exclusive
remedy of the parties for any breach of any representation or warranty contained
in this Agreement.

23




ARTICLE 9
NONCOMPETITION AND NONSOLICITATION

          Shockey and Purchaser recognize that (i) Purchaser is entering into
this Agreement primarily because of the covenants and assurances made by the
Seller Parties hereunder; and (ii) the covenant of Shockey not to compete is
necessary to insure the continuation of the business of Seller after the
Closing. (The parties acknowledge that the employment agreements of Pennock and
Cockrill contain non-competition covenants and that this Article 9 shall not
apply to Pennock and Cockrill.)  Therefore, in consideration of the premises and
as an inducement for Purchaser to enter into this Agreement and consummate the
transactions set forth herein, Shockey agrees as follows:

 

          (a)           For a period of three (3) years from and after the date
of this Agreement, Shockey will not, and will cause each of his affiliates
(excluding Pennock and Cockrill) not to, directly or indirectly, engage or
invest in, own, manage, operate, finance, control or participate in the
ownership, management, operation, financing or control of, be employed by,
associated with or in any manner connected with, or render services or advice or
other aid to, or guarantee any obligation of, any person engaged in or planning
to become engaged in the business of Seller or any other business whose
activities compete in whole or in part with the business in which Seller was
engaged before the Closing within the United States.

 

 

 

          (b)           For a period of three (3) years from and after the date
of this Agreement, Shockey will not, and will cause each of his affiliates
(excluding Pennock and Cockrill) not to, directly or indirectly, (A) entice,
induce or attempt to cause any officer or employee of Seller to terminate his or
her employment with Seller or (B) hire or employ any such officer or employee.

 

 

 

          (c)           For a period of three (3) years from and after the date
of this Agreement, Shockey will not, and will cause each of his affiliates
(excluding Pennock and Cockrill) not to, directly or indirectly, solicit the
business of any customer of Seller.

 

 

 

          (d)           In the event of a breach by Shockey of any covenant set
forth in this Article 9, the term of such covenant shall be extended by the
period of the duration of such breach.

 

 

 

          (e)           For a period of three (3) years from and after the date
of this Agreement, Shockey will not, and will cause each of his affiliates not
to, directly or indirectly, disparage Purchaser or Seller or any shareholder,
director, officer, employee or agent of Purchaser or Seller.

24




Shockey acknowledges that all of the restrictions in this Article 9 are
reasonable in all respects, including duration, geographic territory and scope
of activity restricted.  Shockey agrees that each of the covenants contained in
this Article 9 shall be construed as separate agreements independent of any
other provision of this Agreement or of any other agreement between Shockey and
Purchaser or any other entity.  Shockey agrees that the existence of any claim
or cause of action by Shockey against Purchaser or any other entity, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement of the covenants and restrictions contained in this Article 9.
Shockey acknowledges that the breach, or threatened breach, by Shockey of the
provisions of this Agreement shall cause irreparable harm to Purchaser, which
harm cannot be fully redressed by the payment of damages to Purchaser. Shockey
acknowledges that the duration and terms of this Article 9 are reasonable under
the circumstances.  Accordingly, Purchaser shall be entitled, in addition to any
other right or remedy it may have at law or in equity, to an injunction
enjoining or restraining Shockey from any breach or threatened breach of this
Agreement.  Shockey hereby waives the defense in any equitable proceeding that
there is an adequate remedy at law for any such breach.  This Article 9 shall
survive termination of this Agreement. 

ARTICLE 10
MISCELLANEOUS

          10.1           Sales, Transfer and Documentary Taxes, etc.  Seller
shall pay all federal, state and local sales, documentary and other transfer
Taxes, if any, due as a result of the purchase, sale or transfer of the Assets
in accordance herewith whether imposed by Law on Seller or Purchaser, and Seller
shall indemnify, reimburse and hold harmless Purchaser in respect of the
liability for payment of or failure to pay any such Taxes or the filing of or
failure to file any reports required in connection therewith.

          10.2           Expenses. Except as otherwise provided herein, each of
Purchaser on one hand and the Seller Parties on the other hand shall pay its or
their own expenses incidental to the preparation of this Agreement, the carrying
out of the provisions of this Agreement and the consummation of the transactions
contemplated hereby.

          10.3           Contents of Agreement; Parties in Interest; etc. This
Agreement, which includes the schedules, exhibits and the other documents,
agreements, certificates and instruments executed and delivered pursuant to or
in connection with this Agreement (collectively, the “Purchase Documents”) sets
forth the entire understanding and agreement of the parties hereto with respect
to the transactions contemplated hereby.  This Agreement shall not be assigned,
amended, or modified except by written instrument duly executed by each of the
parties hereto. Any and all prior or contemporaneous negotiations, agreements,
representations, warranties and understandings between or among the parties
regarding the subject matter hereof, whether written or oral, are superseded in
their entirety by this Agreement and the other Purchase Documents and shall not
create any liability on the part of any party hereto in favor of any other party
(or parties), except as otherwise expressly set forth herein and in the other
Purchase Documents.

          10.4           Waiver. Any term or provision of this Agreement may be
waived at any time by the party entitled to the benefit thereof by a written
instrument duly executed by such party.

25




           10.5           Notices. Any notice, request, demand, waiver, consent,
approval or other communication that is required or permitted hereunder shall be
in writing and shall be deemed given only if delivered personally or sent by
telecopier, air courier or by registered or certified mail, postage prepaid, as
follows:

 

if to Purchaser:

 

 

 

Goldleaf Financial Solutions, Inc.

 

350 Technology Parkway

 

Suite 200

 

Norcross, Georgia 30071

 

(678) 992-2604 (facsimile)

 

 

 

With a copy to:

 

 

 

Charles D. Vaughn, Esq.

 

Nelson Mullins Riley & Scarborough LLP

 

999 Peachtree Street, NE, 14th Floor

 

Atlanta, GA 30309

 

(404) 817-6189

 

(404) 817-6050 (facsimile)

 

 

 

If to any Seller Party, to:

 

 

 

Community Banking Systems, Ltd.

 

10935 Estate Lane

 

Suite 444

 

Dallas, Texas 75238

 

Attention: Sean Pennock, President

 

Fax: (877) 353-6271

 

 

 

With a copy to:

 

 

 

David McLane, Esq.

 

Cavazos, Hendricks & Poirot, P.C.

 

Suite 570, Founders Square

 

900 Jackson Street

 

Dallas, Texas 75202-4425

 

(214) 748-8171

 

(214) 748-6750 (facsimile)

or to such other address as the addressee may have specified in a notice duly
given to the sender as provided herein. Such notice, request, demand, waiver,
consent, approval or other communication will be deemed to have been given as of
(a) the date so delivered if delivered personally or by courier or transmitted
by telecopier, or (b) on the third business day after the same is deposited in
the mail if delivered by mail.

26




          10.6           Georgia Law to Govern. THIS AGREEMENT SHALL BE GOVERNED
BY AND INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
GEORGIA, WITHOUT REGARD TO ITS CONFLICT OF LAW PRINCIPLES.

          10.7           No Benefit to Others. The representations, warranties,
covenants and agreements contained in this Agreement are for the sole benefit of
the parties hereto and their respective heirs, executors, administrators, legal
representatives, successors and assigns, and nothing contained in this Agreement
or the other Purchase Documents shall be construed as conferring any rights on
any other persons (including the employees of Seller, who are expressly barred
from making any claims whatsoever as beneficiaries of the Purchase Documents).

          10.8           Headings, Gender and “Person.” All section headings
contained in this Agreement are for convenience of reference only, do not form a
part of this Agreement and shall not affect in any way the meaning or
interpretation of this Agreement.  Words used herein, regardless of the number
and gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context requires.  Any reference to a “person” herein shall include an
individual, firm, corporation, partnership, trust, governmental authority or
body, association, unincorporated organization or any other entity. The
“knowledge” of a person shall include the current actual awareness of such
person, such person’s officers charged with the responsibility for the matters
qualified by the use of the term “knowledge” and such matters as would be
revealed by a review of such person’s records. The word “including” means
“including, but not limited to.”

          10.9           Schedules and Exhibits. All exhibits and schedules
referred to herein are incorporated herein by reference and are intended to be
and hereby are specifically made a part of this Agreement.

          10.10         Severability. The invalidity or unenforceability of any
provision of this Agreement in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

          10.11         Counterparts. This Agreement may be executed in any
number of counterparts, each of which when executed and delivered shall be
deemed to be an original and all of which counterparts taken together shall
constitute but one and the same instrument.  

          10.12         Assistance of Counsel. Purchaser on one hand and the
Seller Parties on the other hand acknowledge that they have had the assistance
of counsel in negotiating and preparing the terms of this Agreement; therefore,
this Agreement shall be construed without regard to any presumption or other
rule requiring construction against the party causing the Agreement to be
drafted.

          10.13         Time of the Essence. Time is of the essence of this
Agreement.

27




          10.14         Actions and Proceedings. Each of the Seller Parties
consents to the exclusive jurisdiction and venue of the courts of Gwinnett
County, Georgia and the United States District Court for the Northern District
of Georgia in any action or judicial proceeding brought to enforce, construe or
interpret this Agreement.  Seller agrees that any forum other than those
specified in the preceding sentence is an inconvenient forum and that a suit (or
non-compulsory counterclaim) brought by Seller against Purchaser or any member
of the Purchaser Indemnitees in a court of any state other than those specified
in the preceding sentence should be forthwith dismissed or transferred to a
court specified in the preceding sentence.  (Each of the Seller Parties further
acknowledges that the employment agreements of Pennock and Cockrill contain
separate provisions regarding jurisdiction, venue and governing law that shall
apply to those agreements.)  

          10.15         Execution by Facsimile. Any party may deliver an
executed copy of this Agreement and any documents contemplated hereby by
facsimile transmission to another party, and such delivery shall have the same
force and effect as any other delivery of a manually signed copy of this
Agreement or of such other documents.

          10.16         Survival of Representations and Warranties and
Covenants. Notwithstanding any right of Purchaser (whether or not exercised) to
investigate the Business or any right of any party (whether or not exercised) to
investigate the accuracy of the representations and warranties of the other
party contained in this Agreement, the Seller Parties and Purchaser have the
right to rely fully upon the representations, warranties, covenants and
agreements of the other contained in this Agreement.  The representations and
warranties and covenants of the Seller Parties and Purchaser contained in this
Agreement will survive the Closing:

 

(a)

indefinitely with respect to the representations and warranties contained in
Sections 4.1, 4.2 and 4.9;

 

 

 

 

(b)

until sixty (60) days after the expiration of all applicable statutes of
limitation (including all periods of extension, whether automatic or permissive)
with respect to matters covered by Sections 4.18 and 4.24;

 

 

 

 

(c)

until the second anniversary of the Closing Date in the case of all other
representations and warranties; or

 

 

 

 

(d)

with respect to each covenant or agreement contained in this Agreement, until
sixty (60) days following the last date on which such covenant or agreement is
to be performed or, if no such date is specified, indefinitely, except that any
representation, warranty, covenant or agreement that would otherwise terminate
in accordance with clause (b), (c) or (d) above will continue to survive if a
Required Notice of a Claim shall have been timely given under Article 8 on or
before such termination date, until the related Claim for indemnification has
been satisfied or otherwise resolved as provided in Article 8.

28




          10.17          Confidentiality.

                            10.17.1           The Seller Parties on one hand and
Purchaser on the other hand shall hold in confidence all Confidential
Information (as defined below) about the other and shall not make any copies of,
distribute or use any such Confidential Information except as necessary to
prepare for the completion of the contemplated transactions.  After the Closing,
neither the Seller Parties on one hand nor Purchaser on the other hand shall
make any unauthorized disclosure of Confidential Information about the other. 
Each such party, upon the first request in writing from the other, shall return
to the other all Confidential Information in its possession without retaining
any copies thereof.  Notwithstanding the foregoing, either party may disclose
Confidential Information to the extent disclosure is mandated by the legal
requirements of either party, the Nasdaq Stock Market or the SEC, as well as to
professional advisors, directors, partners and senior executives as necessary. 
This Agreement may also be disclosed to third parties if reasonably necessary to
secure consents or approvals to consummate the contemplated transactions. The
parties will cooperate to draft a press release for the announcement of this
Agreement as soon as possible after the execution of this Agreement by all
parties.

                            10.17.2           As used in this Section 10.17,
“Confidential Information” means all information relating to the Business,
Purchaser’s business (current or future), any affiliate of Purchaser, which
information is reasonably regarded as confidential or being information not in
the public domain including, without limitation: all Inventions (as defined
below); technical data; research and development information; business records,
information and notes; products; “know-how”; Trade Secrets (as defined below);
engineering or other data; designs, specifications, processes and formulae;
manufacturing or planning procedures, techniques or information; marketing
plans, strategies and forecasts; business and product development plan s,
strategies and forecasts; financial statements, budgets, prices, costs and
financial projections; accounting procedures or financial information; names and
details of consumers, customers, suppliers and agents; employee details.  “Trade
Secrets” means any information of the Seller Parties, Purchaser or an affiliate
of any of them (including but not limited to technical or non-technical data, a
formula, a pattern, a compilation, a program, a device, a method, a technique, a
drawing, a process, financial data, financial plans, product plans, or a list of
actual or potential customers or suppliers) which (x) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, and (y) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. “Invention” means
any invention, drawing, design, model, contrivance, structure, specification,
improvement, discovery, creation, idea, concept, formula, process and other work
or contribution however developed, created, made discovered or conceived, and
whether or not patented or patentable (whether by renewal or otherwise),
protected by copyright, or otherwise protected or capable of protection by law
anywhere.

                            10.18           No Public Announcements. Except as
provided in Section 10.17.1, without the prior written consent of the other
parties, neither the Seller Parties nor Purchaser shall make any press release
or other public disclosure, or make any statement to any customer, supplier,
employee or other person with regard to the contemplated transactions.

[Signatures begin on next page]

29




          IN WITNESS WHEREOF, the parties hereto have duly executed this Asset
Purchase Agreement on the date first written above:

 

“Purchaser”

 

 

 

Goldleaf Financial Solutions, Inc.

 

 

 

 

 

By:

/s/ Scott Meyerhoff

 

 

--------------------------------------------------------------------------------

 

Name:

Scott Meyerhoff

 

Title:

Executive Vice President

 

 

 

 

 

 

 

“Seller Parties”

 

 

 

Community Banking Systems, Ltd.

 

 

 

 

 

By:

SASEL Investments, LLC, its General  Partner

 

 

 

 

 

/s/ E.L. Shockey

 

--------------------------------------------------------------------------------

 

Name:

E.L. Shockey, its Managing and  Sole Member

 

 

 

 

 

SASEL Investments, LLC

 

 

 

 

 

By:

/s/ E.L. Shockey

 

 

--------------------------------------------------------------------------------

 

Name:

E.L. Shockey, its Managing and
Sole Member

 

 

 

 

Deadhorse Investments, L.P.

 

 

 

By:

SASEL Investments, LLC, its General  Partner

 

 

 

 

By:

/s/ E.L. Shockey

 

 

--------------------------------------------------------------------------------

 

Name:

E.L. Shockey, its Managing and
Sole Member

 

[Signatures continue on next page]

30




 

/s/ Sean Pennock

 

--------------------------------------------------------------------------------

 

Sean Pennock

 

 

 

 

 

/s/ Jeremy Cockrill

 

--------------------------------------------------------------------------------

 

Jeremy Cockrill

 

 

 

 

 

/s/ E.L. Shockey

 

--------------------------------------------------------------------------------

 

E.L. Shockey

 

 

31